Citation Nr: 1817801	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-30 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder, to include cervical degenerative disc disease.

2.  Entitlement to service connection for a left shoulder disorder, to include left shoulder degenerative joint disease.

3. Entitlement to service connection for a right shoulder disorder, to include right shoulder degenerative joint disease.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to April 1963 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. A Notice of Disagreement (NOD) was filed in October 2012. A Statement of the Case (SOC) was issued in June 2015. A substantive appeal (VA Form-9) was filed in August 2015. 

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

In regard to the Veteran's claims, the Board observes that he was initially provided with a rating decision that denied these claims in September 2011. The record reflects that the Veteran did not appeal this decision. Rather, in September 2015, additional service treatment records were added to the Veteran's claims file prior to the appellate decision in this matter which would render the September 2011 decision non-final for VA purposes under 38 C.F.R. § 3.156(b). 

Also, under 38 C.F.R. § 3.156(c), if new and relevant service records are found, even after a prior RO or Board denial, the claim will be adjudicated de novo as if there had been no prior adjudication. In the present case, relevant service records concerning the claims were added to the claims file prior to an appellate decision. As this evidence is considered as having been in VA's constructive possession and are relevant to the claim that was pending at the beginning of the appeal period, the September 2011 rating decision did not become final with respect to the service connection issues now appeal. See 38 C.F.R. § 3.156(b). The Veteran was also afforded a VA Gulf War examination in June 2012, in which his cervical spine and shoulders were examined. Accordingly, the claims remained pending, and are appropriately characterized as de novo claims for service connection.

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issue of entitlement to service connection for neuropathy (described as tingling and numbness) of the upper extremities was raised by the record by a June 1991 Line of Duty Determination and a VA physical therapy note and has not been developed and adjudicated. The issue is referred to the AOJ for appropriate consideration and handling in the first instance in accordance with the laws and regulation governing the filing of claims.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran's cervical spine disorder, to include cervical DDD, was incurred in service.

2. The evidence of record establishes that the Veteran's bilateral shoulder disorder, to include right/left shoulder DJD, was incurred in service.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cervical spine disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for establishing service connection for a bilateral shoulder disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. Given the favorable disposition of the action here with respect to the Veteran's claims, which are not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VA Gen. Coun. Prec. 57 Fed. Reg.         49, 747, #16-92 (1992).

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Cervical Spine Disorder 

The Veteran contends that his cervical spine disorder is a result of his service. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of a cervical spine disorder, variously diagnosed as degenerative disc/joint disease in the lower cervical spine, cervical arthritis, and degenerative cervical disease, C6-7. Service treatment records (STRs) indicate an in-service cervical spine injury. A review of the evidence of record indicates that the Veteran was diagnosed with a cervical spine disorder within a year after separation from service. Upon review of the evidence, the Board concludes that the evidence of record supports a finding that the Veteran's cervical spine condition is related to his military service.

An April 1991 STR indicated that the Veteran was diagnosed with DJD versus herniated nucleus pulposus (HNP) of the cervical spine. An April 1991 cervical spine x-ray revealed that the Veteran had degenerative disc/joint disease of the lower cervical spine at C5/6 and C6/7.  

In May 1991, shortly after separation, the Veteran was diagnosed with cervical arthritis by x-ray. The examiner noted that it was questionable whether some of the Veteran's reported symptomatology was attributable to peripheral neuropathy or cervical neuropathy.  A May 1991 VA orthopedic consultation was suggested to rule out cervical radiculopathy and the Veteran's cervical spine DDD diagnosis was confirmed.

A June 1991 VA physical therapy note also confirmed the Veteran's cervical spine disorder diagnosis. An August 1991 VA treatment note confirmed the Veteran's cervical spine DDD diagnosis. An August 1992 periodic examination report of medical history indicated that the Veteran endorsed "yes" for bone, joint or other deformity. 

VA examined the Veteran in June 2012 and diagnosed the Veteran with cervical spine disease. 

Based on the foregoing evidence of record, the Board finds that service connection for a cervical spine disorder, to include cervical spine DDD, is warranted.  An April 1991 STR establishes that the Veteran was diagnosed with cervical spine DJD in service.  The Veteran was discharged in April 1991.  Thereafter, in May 1991, the Veteran was diagnosed with cervical arthritis by x-ray.  Subsequent clinical records dated May 1991 through August 1991 consistently documented the Veteran's cervical spine DDD diagnosis, establishing the chronic nature of the Veteran's cervical spine disorder and its onset in service.  38 C.F.R. § 3.303(b).  In light of the foregoing, the Board is satisfied that the criteria for establishing service connection for a cervical spine disorder, to include cervical DDD, have been met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(b) (Chronicity - chronic disease shown as such in service).

Bilateral Shoulder Disorder

The Veteran contends that his bilateral shoulder disorder is a result of his service. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of a bilateral shoulder disorder, variously diagnosed as bursitis, tendonitis, possible DJD, residuals of trauma and surgery of the right shoulder with degenerative disease, and degenerative disease of the left shoulder. STRs indicate an in-service left shoulder injury. A review of the evidence of record indicates that the Veteran was seen for bilateral shoulder pain within a year after separation from service. Upon review of the evidence, the Board concludes that the evidence of record supports a finding that the Veteran's bilateral shoulder condition is related to his military service.

A February 1991 STR indicated that that Veteran was diagnosed with bursitis and tendonitis. The Veteran reported pain in his left shoulder. An April 1991 STR indicated a provisional diagnosis of possible left shoulder DJD. The Veteran reported experiencing left arm pain and pain with abduction. Another April 1991 STR indicated that the Veteran experienced numbness in his shoulders for 3 months. 

After separation for active duty, the Veteran's June 1991 physical therapy note indicated that the Veteran had daily bilateral shoulder pain and crepitus. A June 1991 Line of Duty Determination confirmed the Veteran's in-service injury by documenting that while loading mobility bags, the Veteran twisted his left shoulder. After the injury, the Veteran reportedly experienced bilateral shoulder pain and numbness that radiated to both arms. 

The Veteran was afforded a VA examination in June 2012. The Veteran was diagnosed with residuals of trauma and surgery of the right shoulder with degenerative disease and degenerative disease of the left shoulder. The Veteran reported the he injured his shoulders after being struck in the upper back by a falling mobility bag at Eglin AFB.  The Veteran also reported that he reinjured his shoulders while deployed to the Middle East in Operation Desert Storm by pushing/loading wrist kits. 

Based on the foregoing evidence of record, the Board finds that service connection for a bilateral shoulder disorder, to include bilateral shoulder DJD, is warranted. In so finding, the Board observes the February 1991 STR that establishes that the Veteran was diagnosed with shoulder related bursitis and tendonitis in service.  The Veteran was discharged in April 1991.  Thereafter, in June 1991, the Veteran underwent physical therapy and reported bilateral shoulder pain and crepitus.  The remaining evidence of record consistently documented the Veteran's bilateral shoulder pain, establishing the onset of the Veteran's bilateral shoulder pain, which was ultimately diagnosed as bilateral shoulder DJD in June 2012, as he continued to manifest the same symptomatology reported during and after his separation from service.  38 C.F.R. § 3.303(b).  In light of the foregoing, the Board is satisfied that the criteria for establishing service connection for a bilateral shoulder disorder, to include bilateral shoulder DJD, have been met.  38 U.S.C. § 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(b) (Continuity - showing of continuity of symptomatology after discharge from service).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a cervical spine disorder, to include cervical degenerative disc disease, is granted. 

Entitlement to service connection for a left shoulder disorder, to include left shoulder degenerative joint disease, is granted. 

Entitlement to service connection for a right shoulder disorder, to include right shoulder degenerative joint disease, is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


